Case 1:19-cv-00431-MJT-ZJH Document 12 Filed 04/15/20 Page 1 of 1 PageID #: 32



                        IN THE UNITED STATES DISTRICT COURT

                          FOR THE EASTERN DISTRICT OF TEXAS

                                    BEAUMONT DIVISION

LEWELLYN CHARLES COX, IV                         §

VS.                                              §                CIVIL ACTION NO. 1:19cv431

WARDEN                                           §

                 MEMORANDUM ORDER ADOPTING THE MAGISTRATE
                    JUDGE’S REPORT AND RECOMMENDATION
       Petitioner Lewellyn Charles Cox, IV, proceeding pro se, brought this petition for writ of
habeas corpus pursuant to 28 U.S.C. § 2241.

       The court referred this matter to the Honorable Zack Hawthorn, United States Magistrate

Judge, at Beaumont, Texas, for consideration pursuant to applicable laws and orders of this

Court. The Magistrate Judge recommends dismissing the above-styled petition without prejudice.

       The Court has received and considered the Report and Recommendation of United States

Magistrate Judge filed pursuant to such referral, along with the record, pleadings and all available

evidence. A copy of the report and recommendation was mailed to petitioner at the address provided

to the court. Petitioner acknowledged receipt of the report and recommendation on March 24, 2020.

No objections to the Report and Recommendation of United States Magistrate Judge have been filed.

                                            ORDER

       Accordingly, the findings of fact and conclusions of law of the Magistrate Judge are

correct and the report of the Magistrate Judge is ADOPTED. A final judgment will be entered in

this case in accordance with the Magistrate Judge’s recommendations.


                                   SIGNED this 15th day of April, 2020.




                                                                 ____________________________
                                                                 Michael J. Truncale
                                                                 United States District Judge
